Citation Nr: 0939053	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection to bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Mr. John C. Sims, Attorney


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1945 until 
October 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran is claiming that his current hearing loss 
disability was incurred as a result of service.  Specifically 
he has stated that his left ear was injured while firing twin 
20-millimeter guns at naval mines from onboard a United 
States Navy Destroyer.  He states hearing in his right ear 
has become worse slowly over time.  In both cases, he 
attributes poor hearing to active service. 

The Board assumes that the naval mines at which the Veteran 
claims to have shot, were placed by an enemy.  As such, 
detonation of the mines is consistent with either 38 U.S.C. § 
1154(a) or (b).  We accept noise exposure and the report of 
decreased hearing acuity at the time.

The Veteran's service treatment records do not reflect 
treatment for hearing loss in service.  At a separation 
examination in September 1946, the Veteran's hearing in both 
ears was 20/20 to coin click, 15/15 to whispered voice and 
spoken voice and 15/15 binaural spoken voice.

Based on the foregoing, the service treatment records show 
that the Veteran had normal hearing at separation.  However, 
this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence leads to the conclusion that currently 
diagnosed bilateral hearing loss disability is related to 
active service, for the reasons discussed below.

Following separation, in October 1946, the record first shows 
complaints relating to hearing loss in May 2005.  At that 
time, the Veteran reported to a private audiologist that he 
had had difficulty hearing since military service.  He 
specifically recalled assisting in destroying floating naval 
mines during World War II.  He reported difficulty 
understanding conversations in setting with slight noise and 
requiring the television to be excessively loud.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
80
LEFT
20
25
50

85

Pure tone thresholds were consistent with sensorineural 
steeply sloping, normal to profound hearing loss in the right 
hear and sensorineural sloping, mild to profound hearing loss 
in the left ear.  The audiologist concluded that the 
Veteran's hearing loss was characteristic of a noise-induced 
hearing loss and may be associated with his service in the 
military.

On audiological evaluation during a VA examination in August 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
60
80
LEFT
40
80
75
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 20 in the left ear.  The 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss, normal to severe in the right ear and mild to 
severe in the left ear.  The Veteran reported having 
difficulty hearing in his right ear and absolutely no hearing 
in his left ear so that he had difficulty hearing the 
television, radio, spoken voice, and difficulty with 
telephone conversations.  After considering the Veteran's 
reported history of noise exposure, reviewing his c-file, and 
conducting a physical examination, it was concluded that it 
is less likely than not that his hearing loss was induced by 
audio trauma in service.

In July 2006, the Veteran was evaluated by a private audio 
specialist who took down his reported history of noise 
exposure.  An audiogram indicated bilateral sensorineural 
hearing loss, mild to profound sloping in the right ear and 
moderate to profound in the left ear.  His word recognition 
was 100 percent in the right ear and 8 percent in the left 
ear.  It was reported that hearing loss may be attributed to 
many factors such as aging, family history, and exposure to 
loud sounds.  Though she conceded that it is difficult to say 
what any person's hearing loss is entirely attributed to, the 
evaluator concluded that based on the military experience 
described by the Veteran, his hearing loss is due, at least 
in part, to noise exposure during service.

With regard to in-service noise exposure, the Veteran stated 
in June 2006 that he was onboard a Navy Destroyer in 1945 
between Guam and China when the ship encountered floating 
mines.  He stated that he and three others used twin-20 
millimeter guns to destroy the mines and that it was at this 
time that he sustained injury to his left ear that resulted 
in hearing loss.  He indicated that to the best of his 
knowledge he was given a "very minimal examination" at 
separation.  Following separation he found his left ear 
hearing to be very poor, though admits that hearing in his 
right ear was "adequate."

In October 2006, the Veteran's wife submitted a statement to 
VA recalling that when she met the Veteran in 1949 it was 
apparent to her that he could not hear her when speaking in a 
normal voice.  She stated that the Veteran told her that he 
fired heavy weapons while on active duty.  The Veteran's wife 
admits that he did not seek treatment for his hearing because 
he was being "macho" and did not want to wear a hearing 
aid.  Furthermore, she stated that hearing in his right ear 
was good enough to compensate for poor hearing in his left 
ear.

Before analyzing the facts of this case, the Board concedes 
that the Veteran was exposed to noise while in-service.  
Furthermore, with respect to the alleged incident involving 
destruction of naval mines, the Board notes that independent 
research of record indicates that the Veteran was aboard a 
ship, LST-1050, when it encountered and fired on naval mines 
in November 1945.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's bilateral hearing loss 
disability is capable of lay observation and thus his 
statements constitute competent evidence.  Again, service 
treatment records do not reflect in-service complaints 
referable to hearing loss and the Veteran's medical 
separation examination indicated that his hearing was 20/20 
to coin click, 15/15 to whispered voice and spoken voice and 
15/15 binaural spoken voice in both ears.

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's hearing loss 
disability.  In considering the evidence, it is noted that 
the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Here the Board finds the opinion offered by the VA examiner 
in August 2005 to be of lesser probative value than those of 
private evaluations in May 2005 and July 2006.  In so finding 
the Board notes that the VA examiner, in reaching her 
opinion, considered not only the Veteran's stated history but 
also his c-file.  She accurately reported information within 
the file including the fact that the Veteran's separation 
examination showed normal hearing.  However, the Board notes 
a flaw in this reasoning as compared to that of the private 
examiners.  Each private examiner attributes hearing loss to 
noise exposure.  The VA examiner does not rule in or out 
noise exposure as the source of the Veteran's hearing loss, 
rather she merely excludes in-service exposure as the cause.  
This failure prevents the Board from determining the etiology 
of the claimed disorder and, further, prevents us from 
discounting the private opinions.  Equally troubling, the VA 
opinion hints that the Veteran's hearing loss disability may 
have been noise-induced, but fails to identify a post-service 
exposure.

The private examinations, it seems, were based on history as 
reported by the Veteran.  As noted, the Veteran has been 
found to be credible with respect to allegations of 
continuous symptomatology and a medical opinion based upon an 
accurate history is probative.

In sum, the Board accepts that there was in-service noise 
exposure, that there is a noise-induced hearing disability, 
and in the absence of another known cause, there is a link 
between the disability and service.

In conclusion, the preponderance of the evidence supports a 
finding that a bilateral hearing loss disability was incurred 
in service.


ORDER

Service connection for bilateral hearing loss disability is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


